FILED
                           NOT FOR PUBLICATION
                                                                           DEC 20 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TODD VERDIER,                                    No. 17-35512

              Plaintiff-Appellant,               D.C. No. 3:15-cv-05700-RBL

 v.
                                                 MEMORANDUM*
PHILLIP WALKER; CLARK COUNTY,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted December 6, 2018**
                              Seattle, Washington

Before: W. FLETCHER and BYBEE, Circuit Judges, and BURNS,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Larry A. Burns, United States District Judge for the
Southern District of California, sitting by designation.
      Todd Verdier appeals the district court’s grant of summary judgment. He

also appeals two preliminary orders: an order denying a stay and granting his

counsel leave to withdraw on the condition that he first file an opposition to the

summary judgment motion; and an order striking a declaration he filed while

proceeding pro se.

      We review the district court’s scheduling and case management decisions, as

well as its grant or denial of a motion to withdraw as counsel and a motion to strike

an affidavit or declaration, for abuse of discretion. Zivkovic v. S. Cal. Edison Co.,

302 F.3d 1080, 1087–88 (9th Cir. 2002); LaGrand v. Stewart, 133 F.3d 1253, 1269

(9th Cir. 1998); Herring v. Delta Air Lines, Inc., 894 F.2d 1020, 1021 (9th Cir.

1989). The district court did not abuse its discretion in declining to stay the case

for five to six months while the summary judgment motion was pending to allow

Verdier to retain new counsel. Its denial was based on a reasonable determination

that such a stay would result in undue delay and unfairly prejudice Defendants.

Moreover, Verdier has not shown he was prejudiced by the denial. In addition, the

district court did not abuse its discretion when it required Verdier’s counsel to first

file an opposition to the summary judgment motion before granting him leave to

withdraw. The district court also did not abuse its discretion when it struck

Verdier’s pro se declaration and did not allow or invite him to refile.


                                           2
      Because Verdier failed to carry his burden of establishing a triable issue of

material fact as to any of his claims, the district court properly granted summary

judgment for Defendants. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

(1986).

      AFFIRMED.




                                          3